Citation Nr: 0825781	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right ankle with degenerative 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability, to include as secondary to service-
connected residuals of a fractured right ankle.

3.  Entitlement to service connection for bilateral hip 
disability as secondary to service-connected residuals of a 
fractured right ankle.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
back disability, claimed to be related to a VA MRI in October 
2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty June 1981 to August 1983.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied entitlement to 
an increased rating for a right ankle disability, denied 
entitlement to service connection for a bilateral hip 
disability, found that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for a left knee disability, and denied entitlement 
to compensation under 38 U.S.C. § 1151 for a low back 
disability.

In May 2008, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During her May 2008 hearing, the veteran testified that she 
had last undergone treatment for her right ankle at the 
Dallas VA Medical Center (VAMC) in February 2008.  VAMC 
records have been requested for the period only through 
August 2007.  38 U.S.C.A. § 5103A(b),(c) (West 2002); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Since she is 
claiming that her left knee and hip disabilities are 
secondary to the right ankle disability, the treatment 
records are potentially relevant to those issues.

The veteran contends that a pre-existing back disability was 
aggravated as a result of VA treatment in October 2002, 
specifically, that her back was injured during an MRI.  

The veteran testified in May 2008 that she initially injured 
her back in 1992, with several subsequent injuries 
thereafter.  She also testified that while undergoing an MRI 
of her right ankle in October 2002, the MRI machine suddenly 
stopped causing an exacerbation of her back disability with 
resulting pain ever since. The medical evidence of record 
establishes that the veteran was diagnosed with sciatica 
muscle spasm in the midline of her back following an October 
2002 MRI.  

An examination is therefore needed to determine whether the 
veteran's back disability was aggravated as a result of 
improper treatment by VA personnel at the Dallas VAMC on 
October 23, 2002, or as the result of an event that was not 
foreseeable.

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The veteran has not received VCAA notice that to substantiate 
the claim for increase she should submit evidence of the 
impact of the disability on daily life and work.

This case is REMANDED for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
(2007), to include the notice specified 
by the Court in Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).  The veteran 
should be advised that to support her 
claim for an increased rating, she should 
submit evidence demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on her employment 
and daily life.  

2.  The RO or the AMC should obtain all 
records of treatment for the veteran's 
disabilities from the Dallas VAMC for the 
period since August 2007.

3.  Schedule the veteran for an 
examination to determine whether any 
current back disability was caused or 
aggravated by the MRI performed on 
October 23, 2002, at the Dallas VAMC. 

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.

The examiner should indicate whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran 
currently has a back disability that was 
caused or chronically worsened as a 
result of an MRI performed on October 23, 
2002, at the Dallas VAMC, and, if so, 
whether the cause of the disability or 
increase in disability was an event not 
reasonably foreseeable, or was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA.

4.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

